Citation Nr: 0710420	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-29 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.  

2.	Entitlement to service connection for a claimed disability 
manifested by poor heart circulation.  

3.	Entitlement to service connection for an eye disability as 
secondary to service-connected diabetes mellitus.  

4.	Entitlement to service connection for a chronic lung 
disorder, including as a result of exposure to the dioxin 
Agent Orange.

5.	Whether new and material evidence as been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue regarding service connection for PTSD on a de novo 
basis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Diabetes mellitus is poorly controlled and manifested by 
the need to take insulin and oral medication, a restricted 
diet, and an episode of acidosis.  

2.	A claimed disability manifested by poor heart circulation 
is encompassed in the coronary artery disease for which 
service connection has been established.  

3.	A chronic eye disability was not shown in service and is 
not shown related to service-connected diabetes mellitus.  

4.	A chronic respiratory disorder was not evident during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event, including exposure 
to the defoliant, Agent Orange.

5.	Service connection for PTSD was denied by the RO in a 
September 1999 rating action.  It was held that PTSD was not 
clearly diagnosed or shown.  The veteran was notified of this 
action and of his appellate rights, but failed to file a 
timely appeal.

6.	Since the September 1999 decision denying service 
connection for PTSD, the additional evidence, not previously 
considered, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.	The criteria for a rating of 40 percent, but no more, for 
diabetes mellitus have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.119, Code 7913 (2006).  

2.	The appeal for service connection for poor heart 
circulation is dismissed as service connection for coronary 
artery disease is granted and there is no case or controversy 
remaining as to this issue.  38 U.S.C.A. § 7105 (West 2002).

3.	A chronic eye disability was neither incurred in nor 
aggravated by service and is unrelated to service connected 
diabetes. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).

4.	A chronic respiratory disorder was neither incurred in nor 
aggravated by service, and is unrelated to Agent Orange 
exposure. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

5.	The additional evidence received subsequent to the 
September 1999 decision of the RO, which denied service 
connection for PTSD, is new and material; thus, the claim for 
service connection for this disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in January and April 2002, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection so 
any questions as to the appropriate disability rating or 
effective date to be assigned as to each particular issue, 
where applicable, are rendered moot.  As to the increased 
rating, RO will provide notice concerning the effective date 
so there is no basis for further discussion at this time.

The veteran is seeking an initial evaluation in excess of 20 
percent for diabetes mellitus.  Service connection for this 
disorder was established by rating decision in November 2002, 
at which time the 20 percent evaluation was assigned.  The 
veteran appealed the initial award and the propriety of that 
rating is before the Board.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

For diabetes mellitus requiring insulin and restricted diet, 
or; requiring an oral hypoglycemic agent and a restricted 
diet, a 20 percent rating is warranted.  
For diabetes mellitus requiring insulin, a restricted diet 
and regulation of activities, a 40 percent rating is 
warranted.  For diabetes mellitus, requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated, a 60 percent rating is 
warranted.  38 C.F.R. § 4.119, Code 7913.

The Board has reviewed the medical evidence of record, which 
includes VA and private treatment records through 2002 and 
the results of a VA compensation examination dated in July 
2003.  After consideration of the evidence it is the 
determination of the Board that a 40 percent rating, but no 
more, for diabetes mellitus is warranted.  In this regard, it 
is noted that treatment records dated in June 1998 and 
February 2002 show that the veteran's diabetes mellitus was 
considered out of control.  He was admitted for inpatient 
care and his medications were adjusted.  At the time of the 
February 2002 admittance, it was noted that the veteran had 
an episode of acidosis.  On examination by VA in July 2003, 
it was noted that the veteran had been diagnosed as having 
diabetes in 1997 and was currently taking Humulin NPH 50 
units subcutaneous in the morning and 50 units subcutaneous 
at night.  In addition, he was taking 10 mg glyburide twice 
per day and 45 mg Actos in the morning.  He checked his blood 
sugar frequently, with averages 220.  He walked 30 minutes 
daily and was compliant with an ADA diet.  It was noted that 
he was suffering with erectile dysfunction and had recently 
had shingles.  He also complained of numbness and pain on the 
side of the face and tingling, numbness and pain in the hands 
and feet.  On examination, it was noted that laboratory 
testing was consistent with "poor" glycemic control range.  
The assessment was insulin requiring diabetes mellitus, under 
poor control, with complications of shingles and contribution 
toward erectile dysfunction.  

The veteran's diabetes mellitus has been shown to be poorly 
controlled, with at least one episode of acidosis in February 
2002.  He takes multiple medication and is on a restricted 
diet.  While there is no medical opinion noting the need for 
him to restrict activities, the Board finds that his 
disability more nearly approximates the criteria for a 40 
percent rating.  38 C.F.R. § 4.7.  There is no basis, 
however, to warrant a rating of 60 percent.  The criteria for 
that rating are not demonstrated.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is claiming service connection for a claimed 
disability manifested by poor heart circulation.  It is noted 
that, subsequent to the development of this issue, service 
connection for coronary artery disease, status post 
myocardial infarction, was granted by the RO.  The Board 
believes that coronary artery disease encompasses any 
disability manifested by poor heart circulation.  As such, 
this issue is dismissed as service connection has been 
granted and there remains no case or controversy as to this 
issue.  38 U.S.C.A. § 7105.  

The veteran is also seeking service connection for an eye 
disability, claimed as pressure behind the eyes, that he 
believes is as a result of his service connected diabetes 
mellitus.  Service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  Any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310.  

"When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board has reviewed the evidence of record and can find no 
eye disorder for which service connection may be established.  
VA outpatient treatment records include an eye examination 
dated in June 2001.  At that time, the assessments included 
references that there was no diabetic retinopathy or 
neovascularization.  Slit lamp examination showed 
dermatochalasis of each eye, but this was not related to the 
veteran's service connected disabilities.  Refractive error 
was also noted, but this disorder is not a disability for 
which compensation benefits may be awarded.  
38 C.F.R. § 3.303.  On examination by VA in July 2003, the 
examiner commented that the veteran did not have diabetic 
retinopathy.  As no eye disability causing pressure behind 
the eyes that is due to the veteran's service-connected 
disabilities has been found, service connection is not 
appropriate.  

The veteran is also seeking service connection for a chronic 
respiratory disorder, including as a result of exposure to 
the defoliant Agent Orange, during his Vietnam service.  
Review of the record shows that he demonstrated chronic 
obstructive pulmonary disease (COPD) and bronchitis.  The 
treatment records show that the bronchitis is as a result of 
an infection and exacerbation of the COPD.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that he or she was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  If a veteran was exposed to a herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, type II 
Diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lungs, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Chloracne, 
or other acneform disease, may be presumed to have been 
incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 10 
percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service. And specified forms of soft- tissue sarcoma 38 
C.F.R. § 3.307(a)(6)(ii).  Aside from these presumptive 
provisions, service connection might be established by 
satisfactory proof of direct service connection. See Combee 
v. Brown, 34 F.3rd 1039 (Fed. Cir. 1994).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the veteran's claim shall fail.  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. 38 C.F.R. § 
3.307(a)(6)(iii).

The medical evidence of record shows that the veteran did not 
have a complaint or manifestation of a respiratory disorder 
while on active duty and that he has manifested a respiratory 
disorder, first diagnosed as bronchitis since 1988.  There is 
no medical opinion of record that the veteran's respiratory 
disorder is related to service or event or occurrence 
therein.  The veteran has not manifested a cancer of the 
respiratory system, which may be presumed under the 
regulations applicable to exposure to the defoliant Agent 
Orange.  Under these circumstances, service connection for a 
chronic respiratory disorder is denied.  

Service connection for PTSD was previously denied by the RO 
in a September 1999 rating decision, on the basis that the 
disorder was not firmly demonstrated.  The veteran submitted 
a Notice of Disagreement with this decision, but did not 
submit a substantive appeal.  In such cases, it must first be 
determined whether or not new and material evidence has been 
submitted such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the September 1999 decision 
included the service medical records and treatment records 
showing treatment for an anxiety disorder.  It was 
specifically noted in the rating decision that the veteran 
had not been diagnosed as having PTSD.  Subsequent to the 
decision, a diagnosis of PTSD was noted in VA outpatient 
treatment records.  In addition, after the September 1999 
decision, the veteran's service personal records, apparently 
showing that he had been involved in several combat 
operations while serving in Vietnam, were received.  For the 
purpose of determining whether evidence is new and material 
to reopen a claim, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Board finds the evidence submitted subsequent to the 
September 1999 rating decision constitutes new and material 
evidence such that the claim may be reopened.  To this 
extent, the claim is allowed.  


ORDER

An initial rating of 40 percent, but no more, for diabetes 
mellitus is granted, subject to the controlling regulations 
governing the payment of monetary benefits.  

The appeal for service connection for poor heart circulation 
is dismissed.  

Service connection for an eye disorder is denied.  

Service connection for a chronic respiratory disorder, 
including as the result of the defoliant, Agent Orange, is 
denied.  

An application to reopen a claim for service connection for 
PTSD is granted.  


REMAND

The veteran's claim for service connection for PTSD has been 
reopened and must now be reviewed de novo.  It is noted that, 
while it has been requested, the veteran has not provided 
sufficient information regarding the stressors to which he 
was exposed while in service in Vietnam.  Such information is 
necessary for appropriate disposition.  In addition, the 
sufficiency of the stressor is a medical determination.  West 
v. Brown, 7 Vet. App. 70 (1994).  Therefore, a compensation 
examination is deemed to be necessary for this adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units in Vietnam, 
duty assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.  Specifically 
all information that can be obtained 
concerning the reported combat operations 
should be reported.

2.  The RO/AMC should forward the 
veteran's statement and prior statements 
of alleged service stressors (along with 
copies of his service personnel records 
and any other relevant evidence) to U.S. 
Army and Joint Services Records Research 
Center (JSRRC), Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, 
VA  22315-3802.  The JSRRC should be 
requested to provide any information 
available which might corroborate the 
veteran's alleged stressors and any other 
sources that may have pertinent 
information.

3.  A VA examination should be performed 
by a psychiatrist in order to determine 
the etiology, nature and severity of any 
psychiatric illness, to include PTSD.  
The claims folder must to be made 
available to the examiners in conjunction 
with the examination.  All indicated 
tests are to be conducted.  If the 
diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should specify whether each 
stressor found to be established by the 
record was sufficient to produce the 
post-traumatic stress disorder, and 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors.  A complete 
rational of any opinion expressed should 
be included in the examination report.

4.  Thereafter, the RO/AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


